Citation Nr: 0706780	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-14 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to Agent Orange exposure associated 
with herbicide exposure.  


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1969 to December 
1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for diabetes 
mellitus, type II secondary to Agent Orange exposure 
associated with herbicide exposure.  
FINDINGS OF FACT

1.  The veteran does not have diabetes mellitus, type II.

2.  The veteran's diabetes mellitus, type I, was first 
manifested many years after service, and is not related to 
any disease or injury or incident therein.  


CONCLUSION OF LAW

Diabetes mellitus, type I, was not incurred in or aggravated 
by active service, and may not be so presumed. 38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for diabetes mellitus, 
type II, which he claims is the result of herbicide exposure 
during service.  In order to establish service connection, 
three elements must be satisfied.  There must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where a veteran served continuously for 90 days during a 
period of war, and certain disorders, such as diabetes 
mellitus, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii). In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e), including diabetes mellitus, type 
II. See 38 C.F.R. § 3.307(a)(6)(ii).  Notwithstanding the 
foregoing, the veteran is not precluded from establishing 
service connection with proof of actual direct causation. 
Combee, 34 F.3d at 1039.

The veteran's DD 214 reflects service in the Republic of 
Vietnam.  Herbicide exposure is presumed, as there is no 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  The veteran was diagnosed 
with new onset diabetes mellitus in September 1987.  This has 
generally been diagnosed as diabetes mellitus or diabetes 
mellitus, type I, although a December 1999 Forrest General 
Hospital record refers to "probable type II diabetes 
mellitus."  His claim for service connection was remanded 
for additional development in April 2004, as the medical 
evidence of record was unclear regarding whether his diabetes 
mellitus was type I or type II.  A VA medical opinion was 
obtained in November 2005.  After review of the veteran's 
medical records and recent laboratory studies, the examiner 
diagnosed diabetes mellitus, type I.  

Based upon the preponderance of the evidence, the veteran has 
diabetes mellitus, type I.  Although the veteran had active 
service in Vietnam and herbicide exposure is thereby 
presumed, he does not have a disability for which presumptive 
service connection due to herbicide exposure may be granted.  

Further, the veteran is not entitled to direct service 
connection for diabetes mellitus, type I.  He did not 
complain of symptoms consistent with a diagnosis of diabetes 
mellitus, type I at induction in December 1968.  No 
conditions were noted on examination.  The veteran's 
separation examination is not dated, however, diabetes 
mellitus, type I was not diagnosed and no symptoms consistent 
with diabetes mellitus, type I were noted.  

There is no diagnosis or medical report of diabetes mellitus, 
type I or symptoms consistent with a diagnosis of diabetes 
mellitus, type I documented in service.  Diabetes mellitus, 
type I was not diagnosed until September 1987, more than 
seventeen years after separation from service.  The criteria 
for a grant of service connection have not been met.  
Therefore, the preponderance of evidence is against the 
claim, the "benefit of the doubt rule" does not apply, and 
the claim for service connection for diabetes mellitus, type 
II must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated August 2001 and April 2004 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf.  Because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.    See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, private, and VA medical records.  The veteran 
was notified of a scheduled VA medical examination in October 
2005, however, he failed to apprise VA of his updated mailing 
information and the letter was returned.  A VA medical 
opinion based on review of the evidence of record was 
obtained in November 2005.  Although an April 2003 SSA 
decision is of record, a remand to request SSA records is not 
necessary for determining the merits of this appeal, as there 
is no evidence of injury or illness during service which may 
be related to his current diagnosis of diabetes mellitus, 
type I.  The veteran has not indicated the existence of any 
other evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to Agent Orange exposure associated 
with herbicide exposure is denied.  




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


